USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: LaCLo

 

Caroline J. Heller
Tel 212,801,2165
Fax 212,805 9488
hellerc@gtlaw.com

January 23, 2020

VIA E-FILING AND HAND DELIVERY

The Honorable Andrew L. Carter

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Centeno Santiago v. Barr et al., Case No. 19 Civ. 5950 (ALC)
Joint Status Report

Dear Judge Carter:

We are co-counsel to the New York Legal Assistance Group and Rapid Defense Network,
representing Petitioner Alma Sophia Centeno Santiago in the above captioned action. We write
pursuant to the Court’s so ordered memo endorsement dated December 20, 2020 granting the
parties’ request to submit a joint status report on before January 24, 2020. The parties are still
negotiating the language of the stipulation. With the Court’s permission, the parties have agreed
that if a stipulation of dismissal is not filed by February 7, 2020, the parties will submit a joint
status report on or before February 7, 2020.

Respectfully submitted,
GREENBERG TRAURIG, LLP

By: /s/ Caroline J. Heller
Caroline J. Heller
200 Park Ave.
New York, New York 10166
Tel: (212) 801-9200
Fax: (212) 805-6400
hellerc@gtlaw.com
Attorneys for Petitioner Centeno Santiago

    

 

WOrEW L. CARTER, Ji.
rED STATES DISTRICT JUDG

GREENBERG TRAURIG, LLP 8» ATTORNEYS AT LAW #» WWW.GTLAW.COM
MetLife Building = 200 Park Avenue # New York, NY 10166 » Tel 212.801.9200 & Fax 212.801.6400

 

 
